UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2411


ERIC RONALDO GARAY VILLEGAS,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 9, 2017                                         Decided: August 16, 2017


Before MOTZ, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Nancy Friedman, Senior
Litigation Counsel, Kevin J. Conway, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Ronaldo Garay Villegas, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his motion to

reopen. We have reviewed the Board’s order, in conjunction with the administrative

record, and conclude that the Board did not abuse its discretion in denying the motion as

untimely. See 8 C.F.R. § 1003.2(c)(2) (2017). We therefore deny the petition for review

substantially* for the reasons stated by the Board. See In re Garay Villegas (B.I.A. Nov.

17, 2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




       *
         Even assuming that Garay Villegas substantially complied with the requirements
set forth in In re Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988), as he contends, substantial
evidence supports the Board’s alternative conclusion that “the face of the record itself does
not demonstrate ineffective assistance of counsel.”

                                             2